 

AGREEMENT

 

THIS AGREEMENT (the "Agreement") made as of June 30, 2014, by and among TMIX
DARLING HARBOUR PTY LTD (ACN 152 745 670) ("Darling Harbour"), CHANTICLEER
HOLDINGS, INC., a Delaware corporation ("Chanticleer") and FLORIDA MEZZANINE
FUND, LLLP, a Florida limited liability limited partnership ("Florida Mezz").

 

RECITALS

 

WHEREAS, Florida Mezz is the lender to Darling Harbour pursuant to that certain
Facility Agreement, as amended by that certain First Deed of Amendment –
Facility Agreement dated February 14, 2012, and as further amended by that
certain Second Deed of Amendment - Facility Agreement dated August 31, 2012,
that certain Fixed and Floating Charge Agreement, and other loan documentation
(together, the “Loan Documents”) dated January 27, 2012 evidencing a loan (the
“Obligation”) with the current principal balance of $5,000,000;

 

WHEREAS, Chanticleer has agreed to assume and agrees to pay the Obligation
evidenced by the Loan Documents in accordance with the terms and conditions set
forth below; and

 

WHEREAS, Florida Mezz has agreed to release certain collateral and warrants it
had previously received pursuant to the Facility Agreement; and

 

WHEREAS, Darling Harbour and its affiliates have agreed to sell and convey
certain assets to Chanticleer or its subsidiaries as more particularly described
herein.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.            Chanticleer will assume and agree to pay the Obligation as set
forth in the Loan Documents as such Loan Documents may be modified in the manner
contemplated below and Chanticleer will execute and deliver to Florida Mezz the
assumption agreement in the form set forth on Exhibit “A” attached
hereto.         

 

2.            Chanticleer will secure the Obligation by a pledge of its business
assets including, but not limited to, all Accounts, Documents, Instruments,
General Intangibles, Chattel Paper, Equipment, Inventory, Personal Property,
Intellectual Property, and all other business assets of Chanticleer, wherever
located and whether now owned by Chanticleer or hereafter acquired, and the
parts, proceeds, products, profits, replacements, and substitutions of each, as
the case may be, as each are defined in the Uniform Commercial Code in effect in
Delaware from time to time (the “Assets”). The pledge will be subordinate to a
line of credit up to One Million Two Hundred and Fifty Thousand Dollars
($1,250,000) with Paragon Bank (the “Paragon Security Interest”) and secured
convertible notes held by a consortium of investors totaling Three Million
Dollars ($3,000,000) (the “Note Holder Security Interest”). The Paragon Security
Interest includes all of Chanticleer’s Assets, whereas the Note Holder Security
Interest includes only the Nottingham, England Hooters restaurant location.
Chanticleer will execute and deliver a security agreement in form and content as
set forth on Exhibit “B” attached hereto.

 

 

 

 

3.            Florida Mezz will release its lien on the collateral granted to it
pursuant to the Fixed and Floating Charge Agreement with Darling Harbour dated
January 27, 2012. Florida Mezz will execute and deliver to Darling Harbour the
release in the form attached hereto as Exhibit “C” attached hereto. Florida Mezz
will also release and terminate its right to receive any warrants from entities
currently controlled by Morney Schlebusch or his affiliates.         

 

4.            Chanticleer agrees to make principal payments on the Obligation in
the amount equal to or greater than $2,000,000 on or before December 31, 2014,
$2,000,000 on or before June 30, 2015 and all remaining outstanding principal
together with interest and other fees and charges owing on or before December
31, 2015 (“Principal Payment Obligation”). In addition, Chanticleer will make
principal payments on the Obligation in the amount of: (a) all asset sales not
in the ordinary course of business by Chanticleer or its subsidiaries, and (b)
all proceeds from subsequent borrowed funds and all proceeds from the sale of
securities of Chanticleer in excess of Three Million Dollars ($3,000,000) in the
aggregate, including any S-1 offerings. Payments made pursuant to paragraph 4(a)
and 4(b) shall be credited toward the Principal Payment Obligation set forth
above.         

 

5.            Chanticleer will issue to Florida Mezz warrants in the form
attached hereto as Exhibit “D.”

 

6.          Closing on this Agreement is conditioned upon Chanticleer or its
subsidiaries receiving not less than 60% interest in TMIX Management Australia
Pty Ltd., Hooters Australia Pty. Ltd., Hoot Campbelltown Pty Ltd., Hoot
Parramatta Pty. Ltd., and Hoot Penrith Pty. Ltd. as well as rights to 100% of
the gaming revenue from gaming licenses relating to Darling Harbour.         

 

7.            Nothing in this Agreement or its conditions are considered a
violation or breach of the Loan Documents or a Triggering Event as defined in
the Loan Documents. Any claim of violation or breach as related to any terms
herein or any conditions to closing is hereby waived by Florida Mezz.

 

8.            Chanticleer consents to the release by Florida Mezz of its lien on
collateral granted pursuant to the Fixed and Floating Charges Agreement with
Darling Harbour and acknowledges that such release will not impair or affect the
assumption by Chanticleer of the Obligation. Chanticleer acknowledges that it is
a primary obligor of the Obligation and Florida Mezz may seek payment directly
from Chanticleer without pursuing collection from any collateral or against any
other obligor.

 

9.            Closing shall occur on or before June 30, 2014. Closing shall
occur by mail and exchange of documents.

 

10.          A facsimile, portable document format (pdf), or other reproduction
of this Agreement may be executed by the parties (in counterparts or otherwise)
and shall be considered valid, binding and effective for all purposes. At the
request of any party, the parties hereto agree to execute an original of this
Agreement as well as any facsimile, telescope or other reproduction. This
Agreement may be executed in one or more separate counterparts, each of which,
when so executed, shall be deemed to be an original. Such counterparts shall,
together, constitute and shall be one and the same instrument.

 

 

 

 

11.          In the event of a dispute arising under this Agreement, whether or
not a lawsuit or other proceeding is filed, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and costs, including
attorneys’ fees and coss incurred in litigating entitlement to attorneys’ fees
and costs, as well as in determining or quantifying the amount of recoverable
attorneys’ fees and costs. The reasonable costs to which the prevailing party is
entitled shall include costs that are taxable under any applicable statute,
rule, or guideline, as well as non-taxable costs, including, but not limited to,
costs of investigation, copying costs, electronic discovery costs, telephone
charges, mailing and delivery charges, information technology support charges,
consultant and expert witness fees, travel expenses, court reporter fees, and
mediator fees, regardless of whether such costs are otherwise taxable.

 

12.          All of the terms and provisions contained herein shall inure to the
benefit of and shall be binding upon the parties hereto and their respective
heirs, personal representatives, successors and assigns.

 

13.         This Agreement shall be construed fairly, in accordance with the
plain meaning of its terms, and there shall be no presumption or inference drawn
against the party drafting this Agreement in interpreting the provisions hereof.
Use of the neuter gender shall be deemed to include the masculine and feminine,
as the context requires and vice versa. All pronouns and any variations of same
shall be deemed to refer to the masculine, feminine, neuter, singular, or
plural, as the identity of the person or persons may require.

 

[The remainder of this page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

FLORIDA MEZZANINE FUND, LLLP,   a Florida limited liability limited partnership
      By: Gator Fund Partners, LLC,     a Florida limited liability company,    
General Partner           By: /s/ Seth D. Ellis     Name: Seth D. Ellis    
Title: Manager       TMIX DARLING HARBOUR PTY LTD (ACN 152 745 670)     By: /s/
Morney Schlebusch   Name: Morney Schlebusch   Title: Manager       CHANTICLEER
HOLDINGS, INC., a Delaware corporation     By:  /s/ Michael D. Pruitt   Name:
Michael D. Pruitt   Title: President/ CEO  

 

 

 



 



ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (“Assumption Agreement”), by and between CHANTICLEER
HOLDINGS, INC., a Delaware corporation (“Chanticleer”) and FLORIDA MEZZANINE
FUND, LLLP, a Florida limited liability limited partnership ("Florida Mezz") is
dated and effective as of July 1, 2014 (the “Effective Date”).

 

WHEREAS, Florida Mezz is the lender to TMIX DARLING HARBOUR PTY LTD (ACN 152 745
670) (“Darling Harbour”) pursuant to that certain Facility Agreement, as amended
by that certain First Deed of Amendment – Facility Agreement dated February 14,
2012, and as further amended by that certain Second Deed of Amendment Facility
Agreement dated August 31, 2012, that certain Fixed and Floating Charge
Agreement, and other loan documentation (together, the “Loan Documents”) dated
January 27, 2012 evidencing a loan (the “Obligation”) with the current principal
balance of $5,000,000;

 

WHEREAS, Chanticleer has agreed to assume and agrees to pay the Obligation
evidenced by the Loan Documents in accordance with the terms and conditions set
forth below.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Darling Harbour and Chanticleer agree as
follows:

 

1.          Assumption of Obligations. Chanticleer does hereby assumes and
agrees to pay all of the Obligations of Darling Harbour under the Loan
Documents.

 

2.          Principal Payments. Chanticleer agrees to make principal payments on
the Obligation in the amount equal to or greater than $2,000,000 on or before
December 31, 2014, $2,000,000 on or before June 30, 2015 and all remaining
outstanding principal together with interest and other fees and charges owing on
or before December 31, 2015 (“Principal Payment Obligation”). In addition,
Chanticleer will make principal payments on the Obligation in the amount of: (a)
all asset sales not in the ordinary course of business by Chanticleer or its
subsidiaries, and (b) all proceeds from subsequent borrowed funds and all
proceeds from the sale of securities of Chanticleer in excess of Three Million
Dollars ($3,000,000) in the aggregate, including any S-1 offerings. Payments
made pursuant to paragraph 2(a) and 2(b) shall be credited toward the Principal
Payment Obligation set forth above.         

 

3.          Release of Collateral; Primary Obligor. Chanticleer consents to the
release by Florida Mezz of its lien on collateral granted pursuant to the Fixed
and Floating Charges Agreement with Darling Harbour and acknowledges that such
release will not impair or affect the assumption by Chanticleer of the
Obligation. Chanticleer acknowledges that it is a primary obligor of the
Obligation and Florida Mezz may seek payment directly from Chanticleer without
pursuing collection from any collateral or against any other obligor.

 



 

 



 

4.          Authority and Counterparts. Each signatory to this Assumption
Agreement represents hereby that he or she has the authority to execute and
deliver the same on behalf of the party hereto for which signatory is acting. A
facsimile, portable document format (pdf), or other reproduction of this
Assumption Agreement may be executed by the parties (in counterparts or
otherwise) and shall be considered valid, binding and effective for all
purposes. At the request of any party, the parties hereto agree to execute an
original of this Assumption Agreement as well as any facsimile, telescope or
other reproduction. This Assumption Agreement may be executed in one or more
separate counterparts, each of which, when so executed, shall be deemed to be an
original. Such counterparts shall, together, constitute and shall be one and the
same instrument.

 

5.          Successors and Assigns. The provisions of this Assumption Agreement
shall be binding upon and inure to the benefit of the respective successors and
assigns of Darling Harbour and Chanticleer.

 

6.          Waiver. Chanticleer waives all notice of acceptance of this
Assumption Agreement and all presentment, demand, protest or notice of protest,
demand or dishonor, non-payment or maturity of the Obligations.

 

7.          Attorneys’ Fees and Costs. In the event of a dispute arising under
this Assumption Agreement, whether or not a lawsuit or other proceeding is
filed, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees and costs, including attorneys’ fees and costs incurred in
litigating entitlement to attorneys’ fees and costs, as well as in determining
or quantifying the amount of recoverable attorneys’ fees and costs. The
reasonable costs to which the prevailing party is entitled shall include costs
that are taxable under any applicable statute, rule, or guideline, as well as
non-taxable costs, including, but not limited to, costs of investigation,
copying costs, electronic discovery costs, telephone charges, mailing and
delivery charges, information technology support charges, consultant and expert
witness fees, travel expenses, court reporter fees, and mediator fees,
regardless of whether such costs are otherwise taxable.

 

[The remainder of this page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Assignment Agreement as
of the day and year first above written.

 

FLORIDA MEZZANINE FUND, LLLP,   a Florida limited liability limited partnership
      By: Gator Fund Partners, LLC,     a Florida limited liability company,    
its General Partner           By: /s/ Seth D. Ellis     Name: Seth D. Ellis    
Title: Manager       TMIX DARLING HARBOUR PTY LTD (ACN 152 745 670)     By: /s/
Morney Schlebusch   Name: Morney Schlebusch   Title: Manager       CHANTICLEER
HOLDINGS, INC.,
a Delaware corporation       By: /s/ Michael D. Pruitt   Name: Michael D. Pruitt
  Title: President / CEO  

 

 

 

 

SECURITY AGREEMENT

 

1.          THE SECURITY. The undersigned, CHANTICLEER HOLDINGS, INC., a
Delaware corporation (the "Company") hereby assigns and grants to FLORIDA
MEZZANINE FUND, LLLP, a Florida limited liability limited partnership (the
"Lender") a security interest in the following described property now owned or
hereafter acquired by the Company ("Collateral") as security for the
Indebtedness (as used herein, “Indebtedness” shall mean the obligation pursuant
to that certain Facility Agreement, as amended by that certain First Deed of
Amendment – Facility Agreement dated February 14, 2012, as further amended by
that certain Second Deed of Amendment Facility Agreement dated August 31, 2012,
that certain Fixed and Floating Charge Agreement, and other loan documentation
(the “Loan Documents”), dated January 27, 2012 evidencing a loan with a current
principal balance of $5,000,000):

 

(a) All accounts, contract rights, chattel paper, instruments, deposit accounts,
letter of credit rights, payment intangibles and general intangibles.

 

(b) All inventory.

 

(c) All machinery, furniture, fixtures and other equipment of every type now
owned or hereafter acquired by the Company.

 

(d) All instruments, notes, chattel paper, documents, certificates of deposit,
securities and investment property of every type. The Collateral shall include
all liens, security agreements, leases and other contracts securing or otherwise
relating to the foregoing.

 

(e) All general intangibles, including, but not limited to, (i) all patents, and
all unpatented or unpatentable inventions; (ii) all trademarks, service marks,
and trade names; (iii) all copyrights and literary rights; (iv) all computer
software programs; (v) all mask works of semiconductor chip products; (vi) all
trade secrets, proprietary information, customer lists, manufacturing,
engineering and production plans, drawings, specifications, processes and
systems; and (vi) all equity interest in any subsidiaries. The Collateral shall
include all good will connected with or symbolized by any of such general
intangibles; all contract rights, documents, applications, licenses, materials
and other matters related to such general intangibles; all tangible property
embodying or incorporating any such general intangibles; and all chattel paper
and instruments relating to such general intangibles.

 

(f) All negotiable and nonnegotiable documents of title covering any Collateral.

 

(g) All accessions, attachments and other additions to the Collateral, and all
tools, parts and equipment used in connection with the Collateral.

 

 

 

 

(h) All substitutes or replacements for any Collateral, all cash or non-cash
proceeds, product, rents and profits of any Collateral, all income, benefits and
property receivable on account of the Collateral, all rights under warranties
and insurance contracts, letters of credit, guaranties or other supporting
obligations covering the Collateral, and any causes of action relating to the
Collateral, and all proceeds (including insurance proceeds) from the sale,
destruction, loss, or other disposition of any of the Collateral and sums due
from a third party which has damaged or destroyed the Collateral or from that
party’s insurer, whether due to judgment, settlement or other process.

 

(i) All books, data and records pertaining to any Collateral, whether in the
form of a writing, photograph, microfilm or electronic media, including but not
limited to any computer-readable memory and any computer hardware or software
necessary to process such memory ("Books and Records").

 

2.          COMPANY'S COVENANTS. The Company represents, covenants and warrants
that unless compliance is waived by the Lender in writing:

 

(a) The Company will properly preserve the Collateral; defend the Collateral
against any adverse claims and demands other than Permitted Encumbrances; and
keep accurate in all materials, respects, Books and Records.

 

(b) The Company will notify the Lender in writing prior to any change in the
Company's name.

 

(c) Unless otherwise agreed, the Company has not granted and will not grant any
security interest in any of the Collateral except to the Lender or in regard to
a line of credit up to One Million Two Hundred and Fifty Thousand Dollars
($1,250,000) with Paragon Bank, and a security interest in the Nottingham,
England Hooters restaurant location in regard to secured convertible notes held
by a consortium of investors (the “Note Holders”) for Three Million Dollars
($3,000,000), and will keep the Collateral free of all liens, claims, security
interests and encumbrances of any kind or nature except the security interest of
the Lender and that of Paragon Bank and the Note Holders without the prior
written consent of the Lender.

 

(d) The Company shall pay all costs necessary to preserve, defend, enforce and
collect the Collateral unless contested in good faith, including but not limited
to taxes, assessments, insurance premiums, repairs, rent, storage costs and
expenses of sales, and any costs to perfect the Lender’s security interest
(collectively, the “Collateral Costs”). Without waiving the Company's default
for failure to make any such payment, the Lender at its option may pay any such
Collateral Costs, and discharge encumbrances on the Collateral, and such
Collateral Costs payments shall be a part of the Indebtedness and bear interest
at the rate set out in the Indebtedness. The Company agrees to reimburse the
Lender on demand for any Collateral Costs so incurred.

 

 

 

 

3.          DEFAULTS. If default be made in the payment of any of the
Indebtedness or in the terms and conditions of the Loan Documents or this
Security Agreement, then the entire principal sum and accrued interest shall at
the option of the holder hereof become at once due and collectible with notice,
time being of the essence; and said principal sum and accrued interest shall
both bear interest from such time until paid at the highest rate allowable under
the laws of the State of Delaware. Failure to exercise this option shall not
constitute a waiver of the right to exercise the same in the event of any
subsequent default.

 

4.          LENDER'S REMEDIES AFTER DEFAULT. Upon the occurrence and
continuation of an Event of Default, the Lender may do any one or more of the
following, to the extent permitted by law:

 

(a) Declare any Indebtedness immediately due and payable, with notice or demand.

 

(b) Enforce the security interest given hereunder pursuant to the Uniform
Commercial Code of the State of Delaware and any other applicable law.

 

(c) Require the Company to segregate all collections and proceeds of the
Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Lender in kind.

 

(d) Require the Company to direct all account debtors to forward all payments
and proceeds of the Collateral to a post office box under the Lender's exclusive
control.

 

(e) Require the Company to assemble the Collateral, including the Books and
Records, and make them available to the Lender at a place designated by the
Lender.

 

(f) Enter upon the property where any Collateral, including any Books and
Records, are located and take possession of such Collateral and such Books and
Records, and use such property (including any buildings and facilities) and any
of the Company's equipment, if the Lender deems such use necessary or advisable
in order to take possession of, hold, preserve, process, assemble, prepare for
sale or lease, market for sale or lease, sell or lease, or otherwise dispose of,
any Collateral.

 

(g) Demand and collect any payments on and proceeds of the Collateral. In
connection therewith the Company irrevocably authorizes the Lender to endorse or
sign the Company's name on all checks, drafts, collections, receipts and other
documents, and to take possession of and open the mail addressed to the Company
and remove therefrom any payments and proceeds of the Collateral.

 

(h) Grant extensions and compromise or settle claims with respect to the
Collateral for less than face value, all with prior notice to the Company.

 

 

 

 

(i) Use or transfer any of the Company's rights and interests in any
Intellectual Property now owned or hereafter acquired by the Company, if the
Lender deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Company agrees that any such use or transfer shall be without
any additional consideration to the Company. As used in this paragraph,
"Intellectual Property" includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Company has any right or
interest, whether by ownership, license, contract or otherwise.

 

(j) Have a receiver appointed by any court of competent jurisdiction to take
possession of the Collateral. The Company hereby consents to the appointment of
such a receiver and agrees not to oppose any such appointment.

 

(k) Take such measures as the Lender may deem necessary or advisable to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Company hereby irrevocably constitutes and appoints the
Lender as the Company's attorney-in-fact to perform all acts and execute all
documents in connection therewith.

 

(l) Exercise any other remedies available to the Lender at law or in equity.

 

5.          WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RESTATEMENT, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENT RELATING TO THE SECURITIES ISSUED HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 

 

 

 

6.         MISCELLANEOUS.

 

(a) Any waiver, express or implied, of any provision hereunder and any delay or
failure by the Lender to enforce any provision shall not preclude the Lender
from enforcing any such provision thereafter.

 

(b) The Company shall, at the request of the Lender, execute such other
agreements, documents, instruments, or financing statements in connection with
this Agreement as the Lender may reasonably deem necessary and authorizes Lender
to file financing statements to perfect its lien.

 

(c) This Agreement is governed by and shall be interpreted according to federal
law and the laws of Delaware. Jurisdiction and venue for any action or
proceeding to enforce this Agreement shall be the forum appropriate for such
action or proceeding against the Company.

 

(d) All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law. Any single or partial exercise
of any right or remedy shall not preclude the further exercise thereof or the
exercise of any other right or remedy.

 

(e) All terms not defined herein are used as set forth in the Uniform Commercial
Code of the State of Delaware.

 

(f) In the event of any action by the Lender to enforce this Agreement or to
protect the security interest of the Lender in the Collateral, or to take
possession of, hold, preserve, process, assemble, insure, prepare for sale or
lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, the Company agrees to pay immediately the costs and expenses
thereof, together with reasonable attorneys' fees to the extent permitted by
law.

 

(g) In the event the Lender seeks to take possession of any or all of the
Collateral by judicial process, the Company hereby irrevocably waives any bonds
and any surety or security relating thereto that may be required by applicable
law as an incident to such possession, and waives any demand for possession
prior to the commencement of any such suit or action.

 

(h) This Agreement shall constitute a continuing agreement, applying to all
future as well as existing transactions, whether or not of the character
contemplated at the date of this Agreement, and if all transactions between the
Lender and the Company shall be closed at any time, shall be equally applicable
to any new transactions thereafter.

 

 

 

 

(i) The Lender's rights hereunder shall inure to the benefit of its successors
and assigns. In the event of any assignment or transfer by the Lender of any of
the Indebtedness or the Collateral, the Lender thereafter shall be fully
discharged from any responsibility with respect to the Collateral so assigned or
transferred, but the Lender shall retain all rights and powers hereby given with
respect to any of the Indebtedness or the Collateral not so assigned or
transferred. All representations, warranties and agreements of the Company if
more than one are joint and several and all shall be binding upon the successors
and assigns of the Company.

 

7.          FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(B) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

[The remainder of this page intentionally left blank.]

 

 

 

Dated: As of June 30, 2014.

 

CHANTICLEER HOLDINGS, INC.,   a Delaware corporation       By: /s/ Michael D.
Pruitt   Name: Michael D. Pruitt   Title: President / CEO  

 

 

